Exhibit 10(l)

WESTAR ENERGY, INC. 401(k) BENEFIT RESTORATION PLAN


The Westar Energy, Inc. 401(k) Benefit Restoration Plan (the "Plan") is adopted
effective January 1, 2015, and is intended to be an unfunded, top hat and
nonqualified deferred compensation arrangement. The Plan is established and
maintained by Westar Energy, Inc. solely for the purpose of providing benefits
in excess of the limitations on benefits imposed by the Internal Revenue Code on
qualified retirement plans for certain of its executive officers who participate
in both the Westar Energy, Inc. Employees’ 401(k) Savings Plan and the Westar
Energy, Inc. Retirement Plan as a Cash Balance Member.
Accordingly, Westar Energy, Inc. hereby adopts the Plan pursuant to the terms
and provisions set forth below:
ARTICLE I.
DEFINITIONS


Wherever used herein the following terms shall have the meanings hereinafter set
forth:
1.1    "Account" means the bookkeeping entry used to record Supplemental Company
Matching Contributions to a Participant under the Plan
1.2    "Beneficiary" means the person designated under the Plan to receive any
death benefit payable with respect to a Participant
1.3    "Board" means the Board of Directors of the Company.
1.4    "Change in Control" means any one of events (a), (b) or (c):
(a)    Change in the Ownership of Company.
Any one person, or more than one person acting as a group (as defined below in
(d)) acquires ownership of stock of the Company that, together with stock held
by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Company.
(b)    Change in the Effective Control of Company.
Either (i) any one person, or more than one person acting as a group (as defined
below in (d)), acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person or persons) ownership of
stock of the Company possessing 35 percent or more of the total voting power of
the stock of the Company; or (ii) a majority of members of the Company's Board
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company's Board
prior to the date of the appointment or election.

1



--------------------------------------------------------------------------------



(c)    Change in the Ownership of a Substantial Portion of Company's Assets.
Any one person, or more than one person acting as a group (as defined below in
(d)), acquires (or has acquired during the 12-month period ending on the date of
the most recent acquisition by such person or persons) assets from the Company
that have a total gross fair market value ("gross fair market value" means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets)
equal to or more than 40 percent of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions.
(d)    Persons Acting as a Group.
Persons will not be considered to be acting as a group solely because they
purchase or own stock, or purchase assets, of the same corporation at the same
time, or as a result of the same public offering. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock or assets,
or similar business transaction with the corporation. If a person, including an
entity or entity shareholder, owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock or assets, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation (only with respect to the ownership in that
corporation in the case of a change in the Effective Control of a Company or
only to the extent of the ownership in that corporation in the case of a Change
in the Ownership of a Substantial Portion of a Company’s Assets) prior to the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.
1.5    "Company" means Westar Energy, Inc., a Kansas corporation, or, to the
extent provided in Section 6.8 below, any successor corporation or other entity
resulting from a merger or consolidation into or with the Company or a transfer
or sale of substantially all of the assets of the Company.
1.6    "Compensation" means a Participant’s "Annual Compensation" as defined in
the Qualified Savings Plan, but determined without regard to the Statutory
Limit.
1.7    "IRC" means the Internal Revenue code of 1986 as amended, and includes
any final regulations interpreting the Code.
1.8    "Participant" means an executive officer of the Company who is a
participant under both the Qualified Savings Plan (or any successor or
replacement of the Qualified Savings Plan) and the Westar Energy, Inc.
Retirement Plan as a Cash Balance Member and who is designated by the Board to
receive a benefit payable under the Plan.
1.9    "Plan" means the Westar Energy, Inc. 401(k) Benefit Restoration Plan.

2



--------------------------------------------------------------------------------



1.10    "Plan Year" means the calendar year.
1.11    "Qualified Savings Plan" means the Westar Energy, Inc. Employees’ 401(k)
Savings Plan.
1.12    "Qualified Savings Plan Company Matching Contribution" means the
matching contribution made by the Company to a Participant's account in the
Qualified Savings Plan.
1.13    "Separation From Service" means the Participant's death, retirement or
other termination of employment with the Company. A Separation From Service
shall not occur if the Participant is on military leave, sick leave or other
bona fide leave of absence (such as temporary employment by the government) if
the period of such leave does not exceed six (6) months, or if longer, as the
Participant's right to reemployment with the Company is provided either by
statute or by contract.
1.14    "Statutory Limit" means the limit on eligible compensation under
tax-qualified defined contribution plans imposed by IRC Section 401(a)(17).
1.15    Words in the masculine gender shall include the feminine and the
singular shall include the plural, and vice versa, unless qualified by the
context. Any headings used herein are included for ease of reference only, and
are not to be construed so as to alter the terms hereof.
ARTICLE II.
ELIGIBILITY


A Participant in the Qualified Savings Plan who has made the maximum elective
deferrals under IRC Section 402(g) or the maximum contributions under the terms
of the Qualified Savings Plan shall be eligible to participate in the Plan and
to receive the Supplemental Company Matching Contributions hereunder.
ARTICLE III.
SUPPLEMENTAL COMPANY MATCHING CONTRIBUTIONS


3.1    Amount of Contributions. Not later than December 31 of each Plan Year the
Company will make a Supplemental Company Matching Contribution to this Plan on
behalf of each Participant in an amount equal to the difference between (i) and
(ii) below
(i)
4.5% [i.e. 75% of 6%] of the Participant’s Compensation

LESS
(ii)
The amount of the Qualified Savings Plan Company Matching Contribution actually
allocated to the Participant’s Qualified Savings Plan for the Plan Year.


3



--------------------------------------------------------------------------------



3.2    Investment of Supplemental Company Matching Contributions. Amounts
credited hereunder to the Account of a Participant shall be treated as if they
were actually invested in the Qualified Savings Plan of the Participant and
shall be subject to the same Participant investment elections, and credited with
gains and losses at the same time and in the same manner, as is applicable to
amounts invested in the Qualified Savings Plan of such Participant. A change by
a Participant in the investment election applicable to amounts in his Qualified
Savings Plan, or a direction to transfer amounts in his Qualified Savings Plan
among investment funds maintained under the Qualified Savings Plan, will also
apply to amounts credited to his Account under this Plan and will be effective
at the same time that such change in election or direction to transfer is
applicable to the Qualified Savings Plan.
3.3    Vesting. A Participant’s Account under this Plan shall be 100 percent
vested at all times.
3.4    Distribution of Account Upon Separation from Service. A Participant’s
Account shall be distributed in a lump sum in cash on the first business day of
the seventh month following Separation from Service (or if earlier, on the 30th
day following the date of his death) with accrued interest at the prime rate in
effect on the date of the Participant’s Separation from Service as reported in
The Wall Street Journal (or if no longer reported by said newspaper, then as
reported in such other nationally recognized publication as selected by the
Company) for the period of delay since Participant’s Separation from Service.
3.5    Distribution Upon Change in Control. A Participant’s Account shall be
paid in a lump sum in cash on the first business day of the month following
Change in Control.
ARTICLE IV.
ADMINISTRATION OF THE PLAN


4.1    Administration by the Company. The Company shall be responsible for the
general operation and administration of the Plan and for carrying out the
provisions thereof.
4.2    General Powers of Administration. All provisions set forth in the
Qualified Savings Plan with respect to the administrative powers and duties of
the Company, expenses of administration, and procedures for filing claims shall
also be applicable with respect to the Plan. The Company shall be entitled to
rely conclusively upon all tables, valuations, certificates, opinions and
reports furnished by any actuary, accountant, controller, counsel or other
person employed or engaged by the Company with respect to the Plan.
4.3    Claims Procedure. The Claims Procedure is set forth in Exhibit A attached
hereto.

4



--------------------------------------------------------------------------------



ARTICLE V.
AMENDMENT OF TERMINATION


5.1    Amendment or Termination. The Company intends the Plan to be permanent
but reserves the right to amend or terminate the Plan when, in the sole opinion
of the Company, such amendment or termination is advisable. Any such amendment
or termination shall be made pursuant to a resolution of the Board and shall be
effective as of the date set forth in such resolution.
5.2    Effect of Amendment or Termination. No amendment or termination of the
Plan shall directly or indirectly deprive any current or former Participant of
all or any portion of his Account, payment of which has commenced prior to the
effective date of such amendment or termination or which would be payable if the
Participant terminated employment for any reason, including death, on such
effective date.
ARTICLE VI.
GENERAL PROVISIONS


6.1    Funding. The Plan at all times shall be entirely unfunded and no
provision shall at any time be made with respect to segregating any assets of
the Company for payment of any benefits hereunder. No Participant, or any other
person shall have any interest in any particular assets of the Company by reason
of the right to receive a benefit under the Plan and any such Participant or
other person shall have only the rights of a general unsecured creditor of the
Company with respect to any rights under the Plan.
6.2    No Guaranty of Benefits. Nothing contained in the Plan shall constitute a
guaranty by the Company or any other entity or person that the assets of the
Company will be sufficient to pay any benefit hereunder.
6.3    No Enlargement of Employee Rights. No Participant shall have any right to
a benefit under the Plan except in accordance with the terms of the Plan.
Establishment of the Plan shall not be construed to give any Participant the
right to be retained in the service of the Company.
6.4    Spendthrift Provision. No interest of any person or entity in, or right
to receive a benefit under, the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a benefit be
taken, either voluntarily or involuntarily, for the satisfaction of the debts
of, or other obligations or claims against, such person or entity, including
claims for alimony, support, separate maintenance and claims in bankruptcy
proceedings.
6.5    Applicable Law. The Plan shall be construed and administered under the
laws of the State of Kansas.

5



--------------------------------------------------------------------------------



6.6    Small Benefits. If the actuarial value of any Account is less than
$5,000, the Company may pay the actuarial value of such Account to the
Participant in a single lump sum in lieu of any further benefit payments
hereunder.
6.7    Incapacity of Recipient. If any person entitled to a benefit payment
under the Plan is deemed by the Company to be incapable of personally receiving
and giving a valid receipt for such payment, then, unless and until claim
therefor shall have been made by a duly appointed guardian or other legal
representative of such person, the Company may provide for such payment or any
part thereof to be made to any other person or institution then contributing
toward or providing for the care and maintenance of such person. Any such
payment shall be a payment for the account of such person and a complete
discharge of any liability of the Company and the Plan therefor.
6.8    Corporate Successors. The Plan shall not be automatically terminated by a
transfer or sale of assets of the Company or by the merger or consolidation of
the Company into or with any other corporation or other entity, but the Plan
shall be continued after such sale, merger or consolidation only if and to the
extent that the transferee, purchaser or successor entity agrees to continue the
Plan. In the event that the Plan is not continued by the transferee, purchaser
or successor entity, then the Plan shall terminate subject to the provisions of
Section 5.2.
6.9    Limitations on Liability. Notwithstanding any of the preceding provisions
of the Plan, neither the Company nor any individual acting as an employee or
agent of the Company shall be liable to any Participant, former Participant,
Beneficiary or any other person for any claim, loss, liability or expense
incurred in connection with the Plan.
6.10    Department of Labor Notice. The Company shall be responsible for filing
with the Department of Labor a notice in the form attached hereto as Exhibit B,
not later than 120 days after the adoption of this Plan.
6.11    Compliance with IRC Section 409A. It is the intent of the parties that
the provisions of the Plan and any Plan Agreement executed hereunder comply with
IRC Section 409A and the Treasury regulations and guidance issued thereunder
("Section 409A") and that the Plan and any Plan Agreement executed hereunder be
interpreted and operated consistent with such requirements of Section 409A in
order to avoid the application of additive income taxes under Section 409A
("409A Penalties"). To the extent that a payment, or the settlement or deferral
thereof, is subject to Section 409A, except as the Participant and the Board
otherwise determine in writing, the payment shall be paid, settled or deferred
in a manner that will meet the requirements of Section 409A, such that the
payment, settlement or deferral shall not be subject to the 409A Penalties.

6



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Plan to be executed by a duly
authorized officer this 10th day of December, 2014.


WESTAR ENERGY, INC.


By: /s/ Jerl Banning                    



7



--------------------------------------------------------------------------------



EXHIBIT A
CLAIMS PROCEDURES
I.
Initial Claim.

A.
Submitting the Claim

Upon request, the Plan Administrator shall provide any Participant or
Beneficiary ("Claimant") with a claim form which the Claimant can use to request
benefits. In addition, the Plan Administrator will consider any written request
for benefits under the Plan to be a claim.
B.
Approval of Initial Claim

If a claim for benefits is approved, the Plan Administrator shall provide the
Claimant with written or electronic notice of such approval. The notice shall
include:
1.
The amount of benefits to which the Claimant is entitled.

2.
The duration of such benefit.

3.
The time the benefit is to commence.

4.
Other pertinent information concerning the benefit.

C.
Denial of Initial Claim

If a claim for benefits is denied (in whole or in part) by the Plan
Administrator, the Plan Administrator shall provide the Claimant with written or
electronic notification of such denial within ninety (90) days after receipt of
the claim, unless special circumstances require an extension of time for
processing the claim. (See Section III for the procedures concerning extensions
of time.)
The notice of denial of the claim shall include:
1.
The specific reason that the claim was denied.

2.
A reference to the specific plan provisions on which the denial was based.

3.
A description of any additional material or information necessary to perfect the
claim, and an explanation of why this material or information is necessary.

4.
A description of the plan's appeal procedures and the time limits that apply to
such procedures, including a statement of the Claimant's right to bring a civil
action under ERISA Section 502(a) if the claim is denied on appeal.

The Claimant (or his duly authorized representative) may review pertinent
documents and submit issues and comments in writing to the Plan Administrator.
The Claimant may appeal the denial as set forth in the next section of this
procedure. IF THE CLAIMANT FAILS TO

8



--------------------------------------------------------------------------------



APPEAL SUCH ACTION TO THE PLAN ADMINISTRATOR IN WRITING WITHIN THE PRESCRIBED
PERIOD OF TIME DESCRIBED IN THE NEXT SECTION, THE PLAN ADMINISTRATOR'S DENIAL OF
A CLAIM SHALL BE FINAL, BINDING AND CONCLUSIVE.
II.
Appeal Procedures

A.
Filing the Appeal

In the event that a claim is denied (in whole or in part), the Claimant may
appeal the denial by giving written notice of the appeal to the Plan
Administrator within 60 days after the Claimant receives the notice of denial of
the claim.
At the same time the Claimant submits a notice of appeal, the Claimant may also
submit written comments, documents, records, and other information relating to
the claim. Westar Energy, Inc. ("Company") (or its designee) shall review and
consider this information without regard to whether the information was
submitted or considered in conjunction with the initial claim.
B.
General Appeal Procedure

Company may hold a hearing or otherwise ascertain such facts as it deems
necessary and shall render a decision which shall be binding upon both parties.
Company shall render a decision on appeal within sixty (60) days after the
receipt by the Plan Administrator of the notice of appeal, unless special
circumstances require an extension of time. (See Section III for the procedures
concerning extensions of time.)
The appeal decision of Company shall be provided in written or electronic form
to the Claimant. If the appeal decision is adverse to the Claimant, then the
written decision shall include the following:
1.
The specific reason or reasons for the appeal decision.

2.
Reference to the specific plan provisions on which the appeal decision is based.

3.
A statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant's claim for benefits. (Whether a document,
record, or other information is relevant to a claim for benefits shall be
determined by reference to 29 C.F.R. § 2560.503-1 (m)(8).)

4.
A statement describing any voluntary appeal procedures offered by the Plan and
the Claimant's right to obtain the information about such procedures.

5.
A statement of the Claimant's right to bring an action under Section 502(a) of
the Employee Retirement Income Security Act.


9



--------------------------------------------------------------------------------



III.
Extensions of Time

A.
Notice of Extension

If Company requires an extension of time, Company shall provide the Claimant
with written or electronic notice of the extension before the first day of the
extension.
The notice of the extension shall include:
6.
An explanation of the circumstances requiring the extension.

7.
The date by which the Administrator or Company expects to render a decision.

B.
Length of Extension

For purposes of an initial claim, no more than one extension of ninety (90) days
shall be allowed.
For purposes of an appeal, no more than one extension of sixty (60) days shall
be allowed.

10



--------------------------------------------------------------------------------



EXHIBIT B
CERTIFIED MAIL
RETURN RECEIPT NO._________


Secretary of Labor
Top Hat Plan Exemption
Employee Benefits Security Administration
Room N-1513
U.S. Department of Labor
200 Constitution Avenue NW
Washington, DC 20210
 



WESTAR ENERGY, INC.


REPORTING AND DISCLOSURE COMPLIANCE STATEMENT
In compliance with Section 110 of the Employee Retirement Income Security Act of
1974 ("ERISA") and the Regulations thereunder, found at 29 CFR 2520.104-23,
Westar Energy, Inc. is filing this Reporting and Disclosure Compliance Statement
and in connection herewith provides the following information:
EMPLOYER
WESTAR ENERGY, INC.
ADDRESS:
818 SOUTH KANSAS AVE.
P.O. BOX 889
TOPEKA, KS 66612
EMPLOYER IDENTIFICATION #:
48-0290150
PLAN NAME:
WESTAR ENERGY, INC 401(k) Benefit Restoration Plan
NUMBER OF PLANS:
[___ONE_______]
NUMBER OF EMPLOYEES
PARTICIPATING IN PLAN:
[__________]



Westar Energy, Inc. maintains the above-named unfunded Plan primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees.
Westar Energy, Inc. will provide the plan documents to the Secretary of Labor
upon request, as required by Section 104(a)(1) of ERISA.
WESTAR ENERGY, INC.




By:    




Title:    
Date:    

11

